In an action to recover damages for personal injuries, the appeals are (1) from an order entered May 6, 1958 which granted respondents’ motion to place the action on the Military Suspense Calendar, pursuant to section 304 of the Military Law, (2) from so much of an order entered July 12, 1958 as denied appellant’s motion for permission to proceed against the two respondents who are not in the military service, pursuant to section 307 of the Military Law, and (3) from an order entered September 12, 1958 *1010which denied another motion by appellant, one which was treated by the Special Term in its decision as a motion to strike the action from the Military Suspense Calendar. Orders entered May 6, 1958 and September 12, 1958 and order entered July 12, 1958 insofar as appealed from affirmed, with a single bill of $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.